Mr. Justice Audrey
delivered the opinion of the court.
The transcript of the record for this appeal was filed in this court on July 20 of this year and according to the Rules *802o,f tlie court the brief in support of the appeal should have been presented within the following ten days. This was not done nor were extensions of time requested and three months later, October 9, the appellee moved for dismissal of the appeal on that ground, giving notice of the motion to the appellant on the same day. Also on that day the appellant was notified that the hearing on the motion was. set for November 13, but on that day, at the request of the appellant for the reason that the constant and urgent occupation of her attorney during the la'st months had impaired his health to the extent that he had to rest for a few weeks, this court suspended the hearing on the motion and the appellant was notified on the following day that the hearing had been reset for the 10th of December. On this day and at the hour set for the hearing on that motion the appellant presented a brief with a motion that the court overrule the motion to dismiss, alleging that the questions raised in the brief are fundamental and that the last part of it had been dictated by him while suffering from illness.
The appellant not only allowed three months to pass without presenting his brief in time and without asking for extensions, but since October 10th when he was notified of the motion to dismiss he has let two months go by without filing it. This shows great lack of diligence- on his part and he can not plead his professional occupations as an excuse, as held by this court in Dávila v. Del Campo, 33 P.R.R. 126, nor even that he had needed rest for some weeks and that he was ill when he finished it. If he had complied with the court’s Rules or had asked for extensions, he would have avoided the motion to dismiss.
The appeal must be dismissed.